Title: To George Washington from David Humphreys, 24 March 1787
From: Humphreys, David
To: Washington, George



My dear General
New Haven [Conn.] March 24th 1787

I have but just had the pleasure to receive your two favours of the 18th of Feby and 8th instant—Nor will I delay a moment giving my sentiments on the subject of the latter, for the sake of

throwing them into a more elegant dress or methodical arrangement. I need hardly preface my observations by saying, that I feel myself superlatively happy in your confidential communications, and in opportunities of proving that I do not write for the purpose of acquiring a reputation for fine composition, but for the sake of justifying the favourable opinion you have been pleased to form of my attachment & sincerity.
I may then with justice assert that so far from having seen any reason to change my opinion respecting the inexpediency of your attending the Convention in May next, additional arguments have occurred to confirm me in the sentiment. The probability, which existed when I wrote before, that nothing general or effectual would be done by the Convention, amounts now almost to a certainty. For the Assembly of Rhode Island (as I am lately given to understand) have decided against sending any Representation. Connecticut is under the influence of a few such miserable, narrow-minded & I may say wicked Politicians, that I question very much whether the Legislature will chuse Members to appear in the Convention; and if they do, my apprehension is still greater that they will be sent on purpose to impede any salutary measures that might be proposed. This, there is little doubt, is actually the case with N. York, as it is asserted, two out of their three Delegates are directly antifœderal. What chance is there, then, that entire unanimity will prevail? Should this be the fact, however, would not the several Members, as it were, pledge themselves for the execution of their system? And would not this inevitably launch you again on a sea of Politics? As you justly observe matters must probably grow worse before they will be better.
Since I had the honour of addressing you last on this subject, I have been in the way of hearing the speculations of many different Characters on the proposed Convention, and their conjectures on the part you would act in consequence of your appointment to it. I have heard few express any sanguine expectations concerning the successful issue of the Meeting, & I think not one has judged it elegible for you to attend.
In this part of the Union, your not attending will not be considered either by the fœderal, or antifœderal party, as a dereliction of Republicanism. The former believe it unimportant, or perhaps, injurious, to the national Interests for you to come forward

at present—the latter look upon the Convention as rather intended to subvert than support Republicanism: and will readily excuse your non-attendance.
Notwithstanding your circular letter to the Cincinnati, I think it probable the General Meeting will re-elect you President—I hope they will—for matters, I am confident, will in some way or another work right before all is over.
Congress appear to be in a state of mortal stupefaction or lethargy. It seems probable the Troops will be disbanded. I shall go to N. York next week but shall return in a few days, & your letters addressed to me at Hartford will still continue to be regularly received.
I wish all my friends at Mount Vernon to be persuaded that something more heartfelt than common Complts is offered them on my part; while, you my dear General, should do me the justice to believe, that there is no one, in your numerous circle of acquaintance, more sincerely attached to you than your affectionate friend

D. Humphreys

